[Cite as In re N.W., 2020-Ohio-290.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


In re N.W.                                      Court of Appeals No. WD-19-051

                                                Trial Court No. 2018 JA 0703



                                                DECISION AND JUDGMENT

                                                Decided: January 31, 2020

                                          *****

        Autumn D. Adams, for appellant.

        Paul A. Dobson, Wood County Prosecuting Attorney, Charles S.
        Bergman, Chief Assistant Prosecuting Attorney, and David T. Harold,
        Assistant Prosecuting Attorney, for appellee.

                                          *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a June 20, 2019 judgment of the Wood County Court

of Common Pleas, Juvenile Division, classifying 16-year-old N.W. as a Tier I sex

offender on a mandatory, best interest of the community basis.
       {¶ 2} This case stems from N.W.’s October 30, 2018 adjudication as a delinquent

child on one count of gross sexual imposition, in violation of R.C. 2907.05, a felony of

the fourth degree, subsequent to N.W.’s admission to imposing sexual contact upon a 15-

year-old victim, against the victim’s wishes.

       {¶ 3} The outcome of N.W.’s criminal case triggered the above-described,

mandatory juvenile sex offender hearing and classification pursuant to R.C. 2152.83(A).

For the reasons set forth below, this court affirms the judgment of the trial court.

       {¶ 4} Appellant, N.W., sets forth the following two assignments of error:

              I. The juvenile sex offender registry is unconstitutional as it is not

       rationally related to a legitimate governmental interest because the registry

       provides minimal notice, if any at all, to the general public of the child’s

       status as a sex offender.

              II. Appellant’s status as a mandatory sex offender registrant under

       R.C. 2152.83(A) [violates the equal protection clause of the federal and

       state constitutions].

       {¶ 5} The following undisputed facts are relevant to this appeal. On October 30,

2018, appellant was adjudicated as a delinquent child on one count of gross sexual

imposition, in violation of R.C. 2907.05, a felony of the fourth degree.

       {¶ 6} The case was triggered by appellant’s sexual contact with a minor victim

against that victim’s wishes when appellant was 16 years old. Appellant was committed

into the custody of the Ohio Department of Youth Services (“DYS”) for an indefinite




2.
period ranging from six months to a maximum of appellant reaching the age of 21. The

DYS commitment was stayed subject to probation, completion of recommended sex

offender treatment, and a no contact order with the victim was imposed.

       {¶ 7} In addition, as directly relevant to the core of this appeal, the trial court also

conducted a sexual offender classification hearing and classified appellant as a Tier 1 sex

offender, as mandated by R.C. 2152.83(A). This appeal ensued.

       {¶ 8} Both of appellant’s assignments of error are similarly rooted in the premise

that appellant’s status as an R.C. 2152.83 sex offender is unconstitutional. We do not

concur. Due to the common premise of the assignments, they will be addressed

simultaneously.

       {¶ 9} In support of this appeal, appellant maintains that Ohio’s juvenile sex

offender registration statutory scheme is unconstitutional. Appellant summarily

concludes that the statute is not rationally related to any legitimate government interest.

       {¶ 10} In addition, appellant similarly maintains that the statute is unconstitutional

on an equal protection basis because the statute modifies the sexual offender registration

consequences imposed on juvenile sex offenders based upon the age of the offender, with

the statutory registration implications increasing on an age-basis. The consequences

enumerated in the statute increase in correspondence to the increases in the age range of

the juvenile sex offender.

       {¶ 11} We note that analogous constitutional arguments regarding Ohio’s statutory

juvenile sex offender registration requirements have been repeatedly presented to, and




3.
rejected by, both the Supreme Court of Ohio and Ohio’s appellate courts. We likewise

find the arguments to be unpersuasive.

        {¶ 12} It is well-established when statutory constitutional issues are raised on

appeal, this court reviews the matter on a de novo basis. Existing statutes must be

presumed constitutional. Accordingly, deference in favor of affirming the

constitutionality of statutes is thereby accorded in response to claims arising from any

reasonable doubts. In re D.P. v. K.P., 6th Dist. Lucas No. L-06-1164, 2007-Ohio-1865,

¶ 15.

        {¶ 13} In support of appellant’s position that the statutory juvenile sex offender

registration scheme is unconstitutional, appellant summarily concludes that, “[I]t is clear

that SORNA is not designed to protect the public from children who commit sex

offenses, and therefore requiring appellant to register as a sex offender does not bear a

rational relationship to a legitimate government interest.” We do not concur.

        {¶ 14} Appellant’s objection to the constitutionality of R.C. 2152.83 is rooted in

the statute’s above-referenced age-based, step-approach to the triggering of registration

requirements upon juvenile sex offenders. Specifically, pursuant to the statutory

provisions, offenders aged 13 and younger are not encompassed by the statute, offenders

aged 14 and 15 are classified as juvenile sex offenders on a discretionary basis as

determined by the trial court based upon the facts of each case, and juvenile sex offenders

aged 16 and over are mandated to be classified as juvenile sex offenders.




4.
       {¶ 15} Without any evidentiary support, appellant concludes, “The public will

never know of the vast majority of children who commit sexual offenses.” It is unclear

on what relevant, evidentiary basis appellant determined that the “vast majority” of

adjudicated juvenile sex offenders are aged 13 and younger. Regardless, we are not

convinced.

       {¶ 16} We find that the age-based juvenile sex offender classification system set

forth in R.C. 2152.83 can reasonably be found to reflect consideration of a greater of risk

of recidivism and a higher level of seriousness of offenses as the age of the offender rises,

and, therefore, the interest in protecting the public increases as the age of the juvenile sex

offender increases.

       {¶ 17} As such, the juvenile sex offender classification consequences escalate as

the age of the juvenile offender increases towards the age of majority. This system can

reasonably be found to reflect a rational relationship between the statutory provisions and

a legitimate government interest in protection of the public from offenders.

       {¶ 18} As this court previously held in the case of In re J.R., 6th Dist. Wood No.

WD-15-075, 2016-Ohio-4751, “Ohio’s SORNA laws survive rational basis equal

protection scrutiny in that they bear a rational relationship to the legitimate government

interest of protecting the public from convicted sex offenders * * * multiple state and

federal courts have held that the punitive nature of having an adult register for an offense

committed as a juvenile is not unconstitutional.” In re J.R. at ¶ 7.




5.
       {¶ 19} The Supreme Court of Ohio definitively held in In re D.S., 146 Ohio St. 3d
182, 2016-Ohio-1027, 54 N.E.3d 1184, ¶ 36-40, in response to a broad-based

constitutional challenge to Ohio’s juvenile sex offender registration requirements:

              Even after the completion of disposition, the juvenile court

       maintains jurisdiction to periodically review the juvenile offender’s

       registration status for purposes of termination or modification.

       Specifically, a juvenile-sex-offender registrant may petition the juvenile

       court, beginning at three years following the classification order, to request

       reclassification to a lower tier or to terminate the registration requirement

       * * * In determining whether to continue, modify, or terminate the

       classification, the juvenile court is directed to consider the statutory factors

       under R.C. 2152.83(D). Thus, the juvenile court judge maintains discretion

       throughout the course of the offender’s registration period to consider

       whether to continue, terminate, or modify the juvenile’s classification * * *

       The imposition of juvenile-offender-registrant status under R.C. 2152.82 or

       2152.83 with corresponding duties lasting beyond age 18 or 21 includes

       sufficient procedural protections to satisfy the due process requirement of

       fundamental fairness. And, given the allowance for periodic review and

       modification, it is consistent with the rehabilitative purpose of the juvenile

       system * * * [T]he imposition of juvenile offender registrant status * * *

       does not violate the offender’s due process rights.




6.
       {¶ 20} In light of the foregoing, including both our de novo consideration of this

matter and the considerable body of precedent adverse to appellant’s constitutional

claims, we find appellant’s assignments of error to be without merit and not well-taken.

       {¶ 21} On consideration whereof, the judgment of the Wood County Court of

Common Pleas, Juvenile Division, is hereby affirmed. Appellant is ordered to pay the

costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




7.